Citation Nr: 0722722	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  02-15 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder other than major depression due to sexual trauma 
(personal trauma PTSD/sexual assault/harassment).

2.  Entitlement to a rating in excess of 50 percent for major 
depression due to sexual trauma (personal trauma PTSD/sexual 
assault/harassment).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to June 1974 followed by periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) in 
the Air Force Reserve.  The matter seeking an increased 
rating is before the Board of Veterans' Appeal (Board) from 
an October 2001 rating decision that granted service 
connection for "major depression, recurrent, moderate, due 
to sexual trauma (claimed as also claimed as posttraumatic 
stress disorder due to sexual assault/trauma), rated 50 
percent, effective July 19, 1990 (date of claim). The issue 
has been characterized as stated on the preceding page to 
reflect that the RO has determined both Major Depression and 
PTSD are encompassed in the service connected entity.  

In August 2004 the appellant's claim for an increased rating 
was before the Board (a Veterans Law Judge other than the 
undersigned).  In part, it was determined that the veteran 
had filed a notice of disagreement (NOD) with a denial of 
service connection for a psychiatric disability due to lung 
surgery, and ordered a statement of the case (SOC) in the 
matter (under Manlincon v. West, 12 Vet. App. 238 (1999).  In 
February 2006 both matters were again remanded, this time for 
a videoconference hearing.  The case was then reassigned to 
the undersigned to conduct the videoconference hearing, which 
was held in June 2006.  A transcript of this hearing is 
associated with the claims file.  In August 2006, the veteran 
submitted voluminous additional records to the RO, with a 
waiver of RO initial consideration.  In October 2006, the 
Board received these voluminous, unbound records; they were 
associated with the claims file three weeks later.  In 
January 2007, the Board sought an advisory medical opinion in 
this case.

The matter of entitlement to service connection for a 
psychiatric disorder other than major depression due to 
sexual trauma (personal trauma PTSD/sexual 
assault/harassment), claimed as due to lung surgery, is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on her part is required.


FINDING OF FACT

Throughout the appellate period, the veteran's major 
depression has been manifested by symptoms of periodic 
depression, and some anxiety and nervousness that have been 
controlled by medication, as well as some persecutory fears 
that produced no more than considerable industrial 
impairment; at no time since November 7, 1996, are the major 
depression symptoms shown to have produced occupational and 
social impairment with deficiencies in most areas.


CONCLUSION OF LAW

A rating in excess of 50 percent for major depression due to 
sexual trauma (personal trauma PTSD/sexual 
assault/harassment) is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code (Code) 9411 (as in effect prior to November 
7, 1996, and from that date).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the U.S. Court of Appeals for 
Veterans Claims (Court) held that where notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing the notice prior to the initial 
adjudication; instead, the claimant had a right to timely 
content-complying notice and proper subsequent VA process.  
Regardless, this appeal stems from the rating assigned with 
the initial grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Nevertheless, the veteran has been advised of VA's 
duty to notify and assist in the development of these claims.  
September 2002, July 2003, and August 2004 letters explained 
the evidence necessary to substantiate the claims, the 
evidence VA was responsible for providing, the evidence she 
was responsible for providing, and advised her to submit 
relevant evidence in her possession.  May 2006 correspondence 
provided notice regarding disability ratings and effective 
dates of awards (See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490-91 (2006)).   

An August 2002 SOC and September 2003 and September 2005 
supplemental SOCs (SSOCs) provided the veteran with notice of 
the criteria for rating mental disorders and readjudicated 
the matters.  See 38 U.S.C.A. § 7105.  The veteran has had 
ample opportunity to supplement the record, and has done so.  
(She has submitted voluminous treatment and employment 
records with a waiver of initial RO consideration.)  Neither 
she nor her representative alleges that notice in this case 
was less than adequate.

VA has obtained all pertinent/identified records that could 
be obtained, and all evidence constructively of record has 
been secured.  VA has arranged for the veteran to be 
examined.  As noted above, in January 2007, the Board secured 
a VHA medical advisory opinion.  In a March 2007 letter, the 
Board notified the veteran of the opinion and provided her a 
copy.  She was advised that if the Board did not receive a 
response within 60 days, it would be assumed that she had no 
additional comments or evidence to submit, and would proceed 
the appeal.  There has been no response.  The Board is 
authorized to obtain advisory opinions from VHA and there is 
no need to remand the case to the RO for initial 
consideration of such evidence.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F.3d 1317 
(Fed. Cir. 2005).  VA's duty to assist is also met.  
Evidentiary development is complete to the extent possible.  
Accordingly, the Board will address the merits of the claim. 

II. Factual Background

On August 1990 VA examination, the veteran reported that she 
had been on Prozac for two years.  She related that she had 
an active social life with many friends, but no intimate 
relationships.  Her mood was labile with periods of 
depression.  There was no evidence of psychosis or cognitive 
impairment on an organic basis.  

A May 1991 VA treatment record notes depression.  In 
September 1992, the veteran reported being under extreme 
stress due to her father dying and of being depressed with 
suicidal ideation.  She indicated that she was in need of 
medication and that she had been off Prozac for one month.  
Some improvement was noted the following month, but she still 
complained of depression, anxiety, poor outlook, and 
decreased energy.

On January 1993 VA examination, the veteran indicated that 
her medication was switched to Zoloft, which helped her mood.  
She reported having issues with anger, low self esteem, and 
nightmares.  Her overall mood with antidepressant medication 
was no more than mildly depressed.  There was no evidence of 
psychosis or cognitive impairment.  

In February 1994, the veteran reported that she had been off 
of her medication for one-week and that she felt somewhat 
panicky and paranoid during that time.  Her mood was slightly 
depressed and anxious.  A June 1994 notation indicates that 
her depressive symptoms were controlled by medication.  In 
October 1994, she reported increased depressive symptoms with 
conflict at both home and work.  She continued to report 
conflict and irritability at work through January 1995.

A June 1996 employment memorandum shows that the veteran was 
written up for insubordination to her immediate supervisor 
and that there had been numerous complaints made by students.  

A June 1996 separation notice from the veteran's former 
employer states that both parties felt that her teaching job 
was not working out.  There were also some incidents that had 
occurred and a number of student complaints.  Her evaluation 
was satisfactory in all categories except conduct, which was 
unsatisfactory.

July 1997 VA treatment records reflect that the veteran 
complained of vegetative symptoms of depression that included 
weight gain, sleep disturbance (possibly due to sleep apnea), 
hopelessness, despair, and fatigue.

January 1998 to November 2000 VA treatment records indicate 
the veteran had some persecutory fear and social isolation, 
and that she was slightly depressed and anxious.  She 
reported that she loved her new job, but that she had some 
incidents of confrontation with the system.  

October and November 1999 employment records indicate that 
the veteran was investigated regarding allegations of 
discourteous treatment.  The report reflects that there was 
enough evidence to conclude that the veteran referred to one 
employee as a "jerk" when he refused to comply with her 
request and that she used profanity with another female 
employee who also denied the request.  In May 2000, the 
veteran filed a report for job-related injury/illness, 
claiming her job caused an anxiety/stress disorder.  She 
indicated that her personal address had been compromised and 
she had issues regarding completing her paper work.  In 
December 2000, the veteran filed a report for job-related 
injury/illness claiming she had emotional stress due to a 
hostile work environment.  She indicated that her computer 
had been confiscated without official notice.  

On June 2001 VA examination, the veteran reported a long 
history of depression, nightmares, sleep disturbances, 
nervousness, and anxiety.  The veteran's mood was anxious, 
her recent and remote memory were intact, and her attention 
and concentration were only mildly impaired.  There was no 
evidence of a thought disorder, hallucinations or delusions, 
or suicidal or homicidal ideation.  

A January 2002 employment record shows that an employee 
reported that the veteran verbally assaulted her.  The 
memorandum indicates that the veteran came into the office 
and searched for reports that she said were turned in the 
previous week.  After the employee told the veteran for the 
third time that she did not have the records and that it was 
not her job to keep track of them, the veteran began 
screaming at her.  After the veteran left, an inmate clerk 
and office assistant entered the office and were able to 
locate the records.  

A March 2002 VA psychiatry appointment note indicates that 
the veteran reported that she drank one martini and a half 
bottle of wine each night in order to sleep.  She reported 
work stress and being investigated six times at work during 
her four years at her current job.  She indicated that she 
took two months off for educational leave and went to Spain.  
She indicated that she would quit her job if she received 
full service-connected pension from VA.  The psychiatrist 
commented that the veteran was not psychotic and that there 
was no evidence of major depressive symptoms.  The diagnoses 
were depressive disorder, PTSD (provisional), personality 
disorder (provisional), and alcohol abuse.  In March 2003, 
the veteran complained of frequent problems and conflicts 
with others, especially at her current job.  She denied 
creating the situations, just merely reacting to them.  

March 2003 employment records indicate the veteran was 
investigated for an "assault" that took place when she 
grabbed another employee's shirt to keep the other woman from 
leaving the room with books that the veteran did not think 
belonged to her.  The veteran released the employee when 
asked to do so.  In September 2003, she was investigated over 
allegations that she began yelling at another employee when 
he refused to discuss personal business during work hours.  

A November 2003 VA psychiatric assessment indicates that the 
veteran reported having many friends that she visited.  She 
complained of depression, a lack of motivation, and conflicts 
with supervisors at work.  She abused alcohol and was not 
interested in stopping.  Her mood was depressed, and there 
was no evidence of psychosis or cognitive impairment.  The 
veteran did not have any moderate to severe impairment in her 
ability to care for herself, interact socially with others, 
or with communication problems.  

A January 2004 VA record indicates that the veteran's social 
worker advised her that her ability to cope with stress would 
improve with a significant decrease in alcohol intake.  The 
following month she reported feeling refreshed after 
returning from a cruise and she was feeling less depressed.  
In March 2004, she reported that some of her pay was docked 
due to an incident in which she grabbed a co-worker's coat in 
an argument.  She expressed anger toward certain types of 
people and admitted that her anger in those situations could 
come from her own feeling of superiority and the need to 
express it.  In April 2004, she reported an increased alcohol 
intake due to work related stress.  The social worker noted 
that the veteran's depression seemed to be related in large 
part to a stressful work environment that was worsened by 
alcohol usage.  In June 2004, she reported feeling relaxed 
and rejuvenated after visiting a friend out of state.  Her 
mood was depressed and anxious, but she was not a danger to 
herself or others.  In August 2004, she reported having 
problems with irritable bowel syndrome due to work pressures. 

September 2004 to March 2005 private treatment records mostly 
relate to the veteran's alcohol abuse.  There are a few 
references to the veteran's anxiety and depression related to 
her job. 

A November 2004 VA treatment record indicates the veteran had 
been on medical disability from work for two and a half 
months.  She indicated that the situation at work was 
intolerable and that it resulted in a significant affect on 
her health.  In February 2005, she reported that she was 
still on disability, and that she felt harassed by 
supervisors.  She had problems with irritable bowel syndrome, 
which prevented her from performing her teaching job at the 
prison.   

On April 2005 VA examination, the veteran reported that she 
worked until August 2004 and that she stopped working due to 
disability.  She reported being depressed most of her adult 
life, but she was never hospitalized for it.  The veteran's 
memory was grossly intact, and she was somewhat depressed 
with withdrawal.  She denied hallucinations or delusions.  
There was no evidence of obsessive or ritualistic behavior 
that interfered with routine daily activities.  There was no 
evidence of panic attacks or any severe anxiety that would 
interfere with activities of daily living.  The examiner 
indicated that she was depressed, withdrawn, and socially 
isolated.  She had some difficulty with sleeping, but this 
was due to sleep apnea.  

A May 2005 VA treatment record indicates the veteran reported 
that she became increasingly irritable, depressed, and angry, 
and had less energy after changing medications.  In December 
2005, she reported that she quit her job recently due to 
episodic stool incontinence.  

A January 2006 private psychiatric evaluation reflects the 
veteran was seen to determine her eligibility for workman's 
compensation.  The veteran reported that she went on unpaid 
medical leave from her job as a prison teacher in August 2004 
and that she ultimately left the job in June 2005.  Reported 
conflicts at work included being found with a couple of loose 
bullets in the trunk of her car, being falsely accused of 
referring to a coworker in an inappropriate way in 1999, 
being falsely accused of assaulting a coworker in 2003, being 
falsely accused of over-familiarity with an inmate by 
accepting a greeting card, and being accused of having bomb 
making material in the form of potting soil.  She stated she 
had emotional problems from constant harassment, retaliation, 
and dishonest write-ups at work.  Regarding her depression, 
she complained of decreased concentration, memory, and energy 
levels; easy fatigue; weight gain; decreased feelings of self 
worth; and insomnia.  She denied suicidal or homicidal 
ideation or intent; hallucinations or delusions; and symptoms 
of mania.  Regarding a generalized anxiety disorder, she 
reported anxiousness, nervousness, and gastrointestinal 
distress.  Her affect and mood ranged from dysthymic to 
moderately depressed especially when discussing work and 
events in service.  Her memory was good and recall was 
excellent.  Insight and judgment were good.  The diagnoses 
were major depressive disorder, recurrent, moderate; 
generalized anxiety disorder; history of PTSD; and alcohol 
abuse.  The psychiatrist commented that the veteran was 
considered temporarily totally disabled on a psychiatric 
basis.  He added that if the veteran's allegations against 
her former employer are true, then approximately 80 percent 
of her most recent symptoms of major depression and 
generalized anxiety disorder were a direct result of the 
alleged events at work.  In addition, 80 percent of the cause 
for her temporary total psychiatric disability would also be 
the result of the alleged discrimination and retaliation at 
work.

February to May 2006 VA treatment records indicate the 
veteran complained of cognitive problems that the physician 
considered multifactorial due to sleep apnea, depression, and 
alcohol abuse.  She indicated that she had a close 
relationship with her mother and her sister.  She reported 
that she had many friends and that she saw them often.  She 
met with friends twice a week for dinner as a social 
activity.  The veteran indicated that while employed her 
hypervigilance increased along with sleep disturbance and a 
strong sense of lack of safety and personal security.  She 
was advised that her history of head trauma, sleep apnea, and 
drinking put her brain function at risk for deterioration.  

At a June 2006 videoconference hearing, the veteran testified 
that she received weekly treatment.  She stated that her 
disability affected her in that she isolated herself and 
preferred to not be around people.  At times, she became 
disoriented with dates or times, had memory loss, and 
sometimes forgot the names of people close to her.  She 
stated that she did not socialize a lot with people outside 
of her immediate family.  She reported being depressed all of 
the time and that she could hardly function.  She testified 
that she was forced to retire due to her psychiatric 
disability.  

A July 2006 VA treatment record indicates the veteran 
reported that she was looking forward to going on a one-month 
trip with a friend.
III. Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

The criteria for rating mental disabilities were revised, 
effective November 7, 1996.  From their effective dates, the 
veteran is entitled to a rating under the revised criteria.  
Here, it is noteworthy that, first, the RO has not assigned 
"staged ratings", but that the 50 percent rating on appeal 
was assigned for the entire appeal period.  Second, symptoms 
of the veteran's major depression have not varied 
significantly during the appeal period.  While brief periods 
of exacerbation were noted, these were precipitated by a 
change in medication, temporarily being off of her 
medication, or her fathers imminent death, and the findings 
reported were not such as would establish entitlement to an 
increased (in excess of 50 percent) rating for any period of 
time.  Consequently, "staged" ratings are not indicated.   
Under the criteria for rating mental disorders in effect 
prior to November 7, 1996, major depression warranted a 50 
percent rating when the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired; or by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were reduced as to produce considerable industrial 
impairment.  Major depression warranted a 70 percent rating 
where the ability to establish or maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent rating for 
major depression was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
individual was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996).

Prior to November 7, 1996, the Schedule for Rating 
Disabilities provided that the severity of a mental disorder 
was based on actual symptomatology as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  VA must not under-evaluate 
the emotionally sick veteran with a good work record, nor 
must it over-evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).

Under the Code 9411 criteria which became effective November 
7, 1996, a 50 percent rating for major depression is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where there 
is occupation and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Code 9411.

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id. However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board finds that at no time during the appeal does the 
evidence support a rating of 70 percent under the "old" 
criteria.  In this regard, an August 1990 VA examination 
revealed no evidence of psychosis or cognitive impairment, 
and January 1993 and June 1994 records indicate the veteran's 
symptoms were controlled with medication (there also 
continued to be no evidence of cognitive impairment or 
psychosis).  The evidence also shows that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people has not been severely impaired.  In 
June 2006, she testified that she socially isolated herself, 
preferred not to be around people, did not socialize a lot 
outside of her immediate family, and was so depressed that 
she could hardly function.  However, records throughout the 
appeal show that the veteran has maintained a very active 
social life (i.e., getting together with friends on a weekly 
basis) and traveled (i.e., she visited a friend out of state, 
went on a cruise, and traveled out of the country for two 
months on an educational leave).  As recently as in July 
2006, she was looking forward to going on a month long trip 
with a friend.  

The record does not show that the veteran's ability to obtain 
or retain employment has been severely impaired by the 
service connected psychiatric disability.  She has had 
periods of unemployment over the years, but there is no 
indication that this was in any way due primarily to her 
service-connected disability.  Employment records clearly 
show that she difficulties on the job involving stress and 
conflict with supervisors and co-workers (as documented in 
employment records), but symptoms manifested by her major 
depression were not shown to be significant factors in these 
problems.  January 2004 and April 2004 VA treatment records 
also indicate that the veteran's excessive alcohol use 
significantly affected her ability to cope with stress 
(including work related stress) and worsened her 
stress/depression.  In January 2006, a private psychiatrist 
essentially stated that, if the veteran's allegations against 
her former employer were true, then 80 percent of her most 
recent symptoms of major depression were the result of events 
at work.  In discussing conflicts at work, she also admitted 
that her anger stemmed from a feeling of superiority.  Thus, 
it appears that there were a number of factors other than 
major depression that played a significant role in her 
difficulties at work.  

Although the veteran contends that she left her most recent 
job due to psychiatric disability, November 2004 and December 
2005 records show that she reported that she could not 
perform her duties and that she left her job due to irritable 
bowel syndrome/stool incontinence.  As these records are more 
contemporaneous with her leaving her job, the Board considers 
them to more accurately reflect the basis for her leaving her 
last job.  Furthermore, statements she has made in connection 
with her VA and Workman's Compensation claims are 
inconsistent as to the cause of her difficulties as work (and 
appear to be goal directed towards mutually exclusive goals).  
Consequently, her statements are considered less than fully 
reliable.

In light of the foregoing, the Board finds that the evidence 
does not support a finding that her service-connected major 
depression produced severe social and occupational 
impairment, and that a rating in excess of 50 percent under 
the former criteria is not warranted.

From November 7, 1996, the symptoms that are manifested and 
noted on psychiatric evaluations are not of sufficient 
severity to warrant a higher rating.  In particular, the 
evidence does not support a rating of 70 percent under the 
revised criteria, since occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood are not shown.  The 
record also shows that she has not had any psychiatric 
hospitalizations.  In March 2002, a private psychiatrist 
stated that there was no evidence of major depressive 
symptoms.  In November 2003, the veteran had less than 
moderate to severe impairment in self-care, social 
interaction, or communication.  September 2004 to March 2005 
records reflect that at least some of the veteran's anxiety 
and depression were due to her job situation.  The veteran 
has many friends and maintains a close relationship with her 
mother and sister, as reported in 2006 VA records.  

Furthermore, June 2001, November 2003, and April 2005 VA 
examinations, revealed no evidence of thought disorder, 
hallucinations, delusions, homicidal or suicidal ideation, or 
obsessive or ritualistic behavior that interfered with daily 
activities.  According to a private psychiatrist, in January 
2006, the veteran was no more than moderately depressed and 
her insight and judgment were good.  In June 2001, she 
reported having difficulty in closed and crowded places and 
that she had panic attacks in these situations; however, 
there was no evidence of panic attacks on April 2005 
examination.   

In June 2006, she testified that she became disoriented and 
had memory loss.  However, on June 2001 VA examination her 
memory was intact and she had only mildly impaired 
concentration and a January 2006 private evaluation indicates 
good memory and excellent recall.  Significantly, 2006 VA 
treatment records reflect that the veteran's complaints of 
cognitive problems were multifactorial, due to sleep apnea, 
depression, and alcohol abuse and that these factors along 
with a history of head trauma put her brain function at risk 
for deterioration.   

Although there is no evidence of the veteran being employed 
since 2005 and her work history prior to that had been 
sporadic, there is no evidence that her major depression 
causes occupational impairment with deficiencies at work to a 
degree commensurate with a 70 percent rating.  As for her 
most recent job, the record indicates that it was a 
significant source of stress for her, but the record does not 
show that her work conflicts were related to service-
connected depression.  Records in 2004 show that alcohol 
interfered with her ability to cope with stress and that work 
was the cause of some of her depression and anxiety (twice in 
2000 she filed job-related illness/injury reports due to 
anxiety/stress caused by her job and not her service-
connected disability, and in 2006 she sought Workman's 
Compensation for psychiatric problems caused by her work).  
No examiner, social worker, or psychiatrist has ever 
suggested that the veteran's service-connected depression was 
a factor in her work problems.  

In summary, the record shows that the veteran's deficiencies 
in social and occupational functioning are not due solely to 
her service-connected disability.  Her difficulties are also 
due, in substantial part, to gastrointestinal difficulties, 
alcohol abuse, job stress, and sleep apnea.  The symptoms of 
her service connected major depression/PTSD are not 
consistent with either the prior or the revised criteria for 
a 70 percent or higher rating.  The preponderance of the 
evidence is against this claim; accordingly, it must be 
denied.

ORDER

A rating in excess of 50 percent for major depression due to 
sexual trauma (personal trauma PTSD/sexual assault 
harassment) is denied.


REMAND

As was noted above, in the August 2004 Remand by the Board, 
it was determined that the veteran had filed a NOD with a 
denial of service connection for psychiatric disability due 
to lung surgery.  The Remand ordered a SOC in the matter 
(which the RO accomplished).  Following a subsequent Remand 
for a videoconference hearing in February 2006 the case 
(including the matter of service connection for psychiatric 
disability due to lung surgery) was reassigned to the 
undersigned (for purposes of the hearing).  

On close review of the entire record (which following 
submissions with waivers now includes some 7 volumes of 
claims files), the undersigned found procedural problems with 
the development of this matter to date.  First, and foremost, 
the undersigned found no rating decision that included a 
determination denying service connection for a psychiatric 
disability due to lung surgery.  Specifically, the October 
2001 rating decision from which this appeal stems does not 
list a psychiatric disability due to lung surgery among the 
disabilities for which service connection was denied.  In 
other words, there has been no AOJ initial determination in 
the matter which was the subject of the Manlincon remand in 
August 2004.  It is also noteworthy that there is no 
appropriate notice in this matter (as mandated by the VCAA), 
which of itself would be a procedural defect requiring 
correction).  

Under ordinary circumstances, where the AOJ has not 
specifically adjudicated a matter, such matter is properly 
referred to the AOJ/RO for initial consideration, rather than 
remanded.  However, because the August 2004 remand in essence 
conceded that the Board has some jurisdiction in the matter, 
and because to decline jurisdiction in the matter out of hand 
at this point smacks of unfairness, the undersigned finds a 
remand the more appropriate vehicle.  The Board reminds the 
veteran and her representative (and the RO/AOJ) that Boards 
will not have full jurisdiction to consider an appeal in this 
matter unless the procedure outlined below is completed.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 201, 202.  

Accordingly, the case is REMANDED for the following:

1.  Regarding a claim of entitlement to 
service connection for a psychiatric 
disability due to lung surgery, the RO 
should issue the veteran the full notice 
required by the VCAA, compliant with the 
guidelines provided by the U.S. Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should have 
adequate opportunity to 
respond/supplement the record.

2.  The AOJ should arrange for any 
development suggested by the veteran's 
response, then issue a rating decision 
addressing the matter of entitlement to 
service connection for a psychiatric 
disability due to lung surgery.  If the 
decision service connection, the veteran 
should be advised of her appellate rights 
(otherwise the right to appeal any 
rating/effective date issues).  If, and 
only if, the veteran files a timely NOD 
with the rating decision, the RO should 
issue an SOC in the matter.  Then, if 
(and only if because the Board will not 
have jurisdiction otherwise) the veteran 
files a timely substantive appeal in the 
response to that SOC, the matter should 
be returned to the Board for appellate 
review.  

The purpose of this remand is to address procedural defects 
in this matter.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


